Appellant was prosecuted and convicted of murder in the first degree, and his punishment assessed at life imprisonment in the penitentiary.
The record is before us without a statement of facts. The appellant in his motion for new trial complains that the court should have submitted the lesser degree of murder than murder in the first degree in his charge. Without a statement of facts we cannot determine whether this should have been done or not, but from the nature of the offense — murder in an attempt to rob — we are inclined to think *Page 608 
if the facts were before us we would hold that the court properly only submitted murder in the first degree. There are many other grounds in the motion for new trial, but in the condition the record is in nothing is presented for us to review.
The judgment is affirmed.
Affirmed.